TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00590-CV


                                    In re John M. Sigman


                                       W. W., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee




           FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY,
 NO. D-1-FM-13-001416, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING

                           ORDER TO SHOW CAUSE

PER CURIAM

              This is a contempt proceeding ancillary to the appeal of W. W. The subject of

this proceeding is John M. Sigman, appellant’s attorney.

              Appellant filed her notice of appeal on September 15, 2014, and her brief was due

November 11, 2014. On November 13, 2014 we ordered counsel to file appellant’s brief no later

than December 1, 2014. To date, appellant’s brief has not been filed.

              Therefore, it is hereby ordered that John M. Sigman shall appear in person before

this Court on Friday, December 19, 2014, at 10:00 a.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why he should not be held in contempt and

have sanctions imposed for his failure to obey our November 13, 2014 order. This order to
show cause will be withdrawn and Sigman will be relieved of his obligation to appear before this

Court as ordered above if the Clerk of this Court receives appellant’s brief on or before

December 17, 2014.

              It is ordered on December 4, 2014



Before Chief Justice Jones, Justices Rose and Goodwin